


110 HR 834 IH: Marriage Tax Penalty Permanent

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 834
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Weller of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide permanent relief from the marriage penalty
		  under the Internal Revenue Code of 1986.
	
	
		1.Short titleThis Act may be cited as the
			 Marriage Tax Penalty Permanent
			 Elimination Act of 2007.
		2.Repeal of sunset
			 on marriage penalty reliefTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 (relating to sunset of provisions of such
			 Act) shall not apply to sections 301, 302, and 303 of such Act (relating to
			 marriage penalty relief).
		
